NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                               No. 10-3913
                              _____________

                            RONALD TANGLE,
                                  Appellant

                                    v.

                STATE FARM INSURANCE COMPANIES
                          _____________

               Appeal from the United States District Court
                  for the Western District of Pennsylvania
                       (D.C. Civil No. 1-08-cv-00112)
               District Judge: Honorable Sean J. McLaughlin
                               _____________

                Submitted Under Third Circuit LAR 34.1(a)
                           September 12, 2011

         Before: RENDELL, JORDAN and BARRY, Circuit Judges.

                   (Opinion Filed: September 14, 2011)
                             _____________

                          OPINION OF THE COURT
                              _____________

RENDELL, Circuit Judge.
       Plaintiff Robert Tangle appeals from the District Court’s grant of summary

judgment to State Farm on Plaintiff Tangle’s breach of contract claim. We will

affirm.1

       On May 16, 2007, Tangle’s house was damaged in a fire. Tangle’s

property was insured by State Farm under a standard homeowner’s policy. After

the fire, Tangle submitted a claim to State Farm. On May 18, 2007, the Erie

Bureau of Police reported to State Farm that Tangle was suspected of arson. An

investigation by the Erie police and fire departments revealed the fire was ignited

by a time-delay ignition device composed of a gasoline soaked electric blanket

stuffed in a plastic container. Due to the suspicious nature of the fire, State Farm

assigned Tangle’s claim to its Special Investigation Unit, and hired an outside

expert to investigate.

       Between June and October 2007, State Farm contacted Tangle with a series

of requests for documents and records relating to his claim. Tangle does not

seriously contest that he was generally unresponsive to these requests, except with

regards to a Personal Property Inventory (“PPI”), in which he documented an

approximate loss of $37,983. On July 24, 2007, Tangle met with Dolak, a State

Farm representative, who reviewed the PPI with Tangle. On August 20, 2007,

1
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise
plenary review over a District Court’s decision to grant summary judgment. Hugh
v. Butler County Family YMCA, 418 F.3d 265, 266 (3d Cir. 2005). We apply the
same test as the District Court: whether there is a genuine issue of material fact,
and, if not, whether the moving party is entitled to judgment as a matter of law.
Armbruster v. Unisys Corp., 32 F.3d 768, 777 (3d Cir. 1994).


                                          2
State Farm sent a revised copy of the PPI to Tangle. The revisions indicated there

were items State Farm was willing to pay for when the claim settled, and that there

were “open” items on the list which needed further discussion before State Farm

would pay for them.

       On September 19, 2007, State Farm requested that Tangle submit to an

examination under oath as part of its ongoing claim investigation. In subsequent

letters to Tangle, State Farm explained the examination was necessary before his

claim could be settled. After Tangle repeatedly failed to respond to State Farm’s

scheduling requests, they unilaterally scheduled the examination for November 19,

2007. Tangle eventually contacted State Farm about the examination, and at his

request the examination was postponed until February 18, 2008.

       On April 22, 2008, Tangle filed a two-count complaint against State Farm.

The first count alleged State Farm had violated Pennsylvania’s Unfair Insurance

Practices Act by failing to pay his claim. Tangle’s second count alleged State

Farm’s failure to pay the claim constituted a breach of contract. The matter was

referred to a United States Magistrate Judge. After completing its claim

investigation, State Farm issued Tangle a check for $46,459.62 on October 31,

2008. The payment included $40,448.04 for the actual cash value of the damage

to his home, and $6,058.00 for the actual cash value of his personal property loss.

Tangle deposited the check and did not subsequently amend his pleadings. State

Farm moved for summary judgment.




                                         3
       On August 4, 2010, the Magistrate Judge filed a Report and

Recommendation concluding that State Farm’s motion for summary judgment

should be granted as to both claims. The District Court adopted the Report and

Recommendation. The Report and Recommendation determined that the bad faith

claim could not succeed because State Farm had shown a reasonable basis for its

action, and it had paid the claim, so the breach of contract claim could not

succeed. Tangle filed a timely notice of appeal.

       Although Tangle concedes that he agreed to dismiss his bad faith claim, the

majority of his argument before us still sounds in bad faith. Tangle’s brief now

asserts State Farm breached their contract by violating an implied covenant of

good faith and fair dealing. Similarly, he urges that he was not paid in full for his

loss. However, Tangle never raised these arguments below, so we need not

entertain them.

        As a general rule, we do not review issues raised for the first time, unless

prompted to do so by exceptional circumstances. Gardiner v. V.I. Water & Power

Auth., 145 F.3d 635, 646-47 (3d Cir. 1998); Abrams v. U.S. Department of the

Navy, 714 F.2d 1219 1221 n.5 (3d Cir. 1983). No exceptional circumstances exist

in this case and Tangle’s brief offers no argument on this point.2 Tangle’s appeal

on the breach of contract claim must fail. His complaint avers only that the failure

2
  There is also a significant legal question as to whether Pennsylvania law implies
a covenant of good faith and fair dealing in every contractual relationship.
However, we need not reach that issue because Tangle’s argument on that issue is
not properly before us, and even if it was, there is no evidence showing a breach of
an implied covenant of good faith and fair dealing.

                                          4
to pay constituted a breach. State Farm has now paid. Tangle did not seek to

amend his complaint to aver any lack of good faith or any deficiency in the

amount paid. Even if he had, he has adduced no evidence to support such a

claim.3 Accordingly, we will affirm.




3
  At Tangle’s own deposition, he admitted that the PPI was “incomplete,” and that
items listed on the form as being destroyed had actually been stolen after the fire.
Therefore, Tangle needed some other evidence to specifically show what his loss
was to avoid summary judgment. However, Tangle produced no additional
evidence. Thus not only are we are left in the dark about the total loss Tangle
believes he suffered, we are also left in the dark about what evidence Tangle could
possibly use to prove that his personal property losses exceeded State Farm’s
estimate. Tangle did not submit an affidavit declaring the amount of his losses.
No one else who was living in his home testified about its contents. There are no
receipts to document the items Tangle had in his home before the fire. There are
no documents demonstrating that Tangle made an effort to acquire any receipts.
In addition, there is nothing to show that State Farm’s calculations were inaccurate
or unreasonable. In sum, Tangle produced no evidence showing he suffered any
damage, much less evidence with which his damages could be calculated “to a
reasonable certainty” as required by Pennsylvania law. Ware v. Rodale Press, Inc.,
322 F.3d 218, 225-26 (3d Cir. 2003)(internal citations omitted).

                                         5